Title: From Alexander Hamilton to Caleb Swan, 8 May 1800
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            NY. May 8th. 1800
          
          Enclosed is a letter from Mr. Brooks of the Artillery.
          I think it will be expedient to continue to employ him as Agent for the payment of the troops at Staunton untill they reach their destination at Pittsburgh. As This was my idea originally, as these troops are under marching orders for Pittsburg you will have Mr. Brooks supplied with the requisite fund for discharging any arrears of pay that be may be due to them—
          
            PS. As I have understood it to be a rule to advance two months pay to Officers moving for the Western Country I should wish it to be done in the present case—
          
          C. Swan Esr.
        